BRADLEY, Judge.
The appeal is from a judgment finding appellant in arrears in child support payments in the amount of $1,989.
The parties to this proceeding were divorced in 1966. The appellant was required to pay $45 per week as child support for four minor children, less six weeks during each summer when the children were with appellant. This decree was modified in February 1968 to require payment of $40 per week as child support, less six weeks each summer when the children were with the appellant. The decree was again modified in August 1972, when the child support payments were fixed at $37.50 each week for three minor children, less six weeks each summer when the children were with the appellant. The record shows that during the period encompassed by the decrees mentioned above, other than the six weeks periods, some of the children lived with appellant and had their sole support paid by him.
The trial court in its decree gave credit to appellant for all the times the children were not living with appellee and were not dependent upon her for support, but found that appellant was still behind in his child support payments in the amount of $1,989. Appellant says that this amount is $600 too much and he should be given credit on the arrearage in this amount.
Appellant contends that he was not given credit for a twenty-two week period between November 16, 1974 and April 16, 1975 when the child Deborah did not live with appellee nor receive any support from her; nor was he given credit for a twenty-six week period between October 16, 1974 and April 16, 1975 when the child Barbara did not live with the appellee nor receive any support from her.
A careful reading of the record convinces us that the appellee did not claim that she was entitled to support payments for the periods just mentioned. Furthermore, the record shows that the amount of money awarded to appellee as arrearage is less than the amount claimed by her as being due from appellant.
The trial court’s judgment finding that appellant was in arrears in child support even though credit had been given for those periods when the children were not living with and not dependent on her for support is not contrary to the pronouncement in Headley v. Headley, 277 Ala. 464, 172 So.2d 29 (1964) and is affirmed.
AFFIRMED.
WRIGHT, P. J., recuses himself.
HOLMES, J., concurs.